DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of a mutated tumor neoantigen protein/peptide as the species of antigen, and PD-1 antibody as the species of immunotherapy, in the reply filed on 6/10/22 is acknowledged. 
Applicant's traversal is on the grounds that it would not be an undue burden to examine all of the species.  This is not found persuasive because undue burden is irrelevant to the restriction practice for cases filed under 35 U.S.C 371 (see MPEP Chapter 1800). Regardless, it would be an undue burden because the antigens and immunotherapies are structurally and functionally distinct. The different products are therefore capable of separate manufacture, use and sale. Searches for all would place an undue burden upon the examiner. Further, a prior art search also requires a literature search. It is an undue burden for the examiner to search more than one invention.  
	The requirement is still deemed proper and is therefore made FINAL. 
Claims 6-8, 14-16, and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
	Claims 1-5, 9-13, 17-21, 23 are being acted upon.

Claim 17 is objected to for the following informalities: The claim recites in line that the vaccine “incorporates comprises” the candidate antigen.  Appropriate correction is required, such as to recite that the vaccine “incorporates or comprises” the candidate antigen. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13, 17, 19-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) determining that a vaccine or immunotherapy with inhibit a tumor if the candidate antigen has the ability to induce a T cell response. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
 The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. (2010) (slip op., at 5). "Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it." See, e.g., Benson, supra, at 71-72. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)
The claims represents a law of nature - namely relationships between antigen specific T cell responses and effectiveness of vaccines or immunotherapy treatments.
The claims do not recite any additional elements that integrate the judicial exception into a practical application, such as elements that improve the functioning of a computer or other technology, or applying the judicial exception to effect a particular treatment or prophylaxis of disease. Any additional steps, such as stimulating expansion of T cells and amplifying CDR3 sequences consist of well understood, routine, conventional activity already engaged in by the scientific community (see prior art cited below). Additionally, the steps are recited at a high level of generality and do not add any novel or nonobvious feature. Moreover, when the claim is considered as a whole, the steps taken together amount to no more than recognizing the law of nature or abstract idea itself. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. Thus the claim fails to integrate the judicial exception into a practical application.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0275296.
The ‘296 publication teaches a method of determining antigen specific T cells in a tissue sample comprising obtaining T cells from a tissue sample, such as a blood sample, incubating the T cells with an antigen for a predetermined interval and allowing activation and proliferation (i.e. expansion) of the T cells, sequenced nucleic acids encoding a T cell receptor chain or a portion thereof from the T cells to provide clonotypes, and comparing said clonotypes to those obtained from T cells prior to antigen addition (i.e. in the absence of antigen), wherein antigen specific T cells are identified as present when the frequency of the clonotype increases as compared to the clonotype in the absence of antigen (see paragraphs 32- 38 and abstract, in particular).  The ‘296 publication teaches a method can be used to identifying antigen specific T cells from a T cell sample from  a cancer patient (i.e. autologous T cells) and contacting the T cells with a range of candidate protein antigens (see page 9, in particular).  The ‘296 patent teaches tumor antigen proteins as the antigen and performing the method in a human (see paragraphs 60-61, in particular). The ‘296 publication teaches the clonotype is determined by isolating DNA from the T cells and amplifying the TCR beta variable regions, particularly the overlap region comprising the VDJ junction i.e. the CDR3 region, see page 15-16 and paragraph 131 and 134, in particular.  Thus, the reference to determining clonotype in the method of the ‘296 publication above involves amplifying and sequencing TCR beta variable region, including the CDR3 region, as recited in the instant claims.   The ‘296 publication teaches that the method can be used to quantify the immunogenicity of the antigen (i.e. “functionally evaluating a candidate antigen”, see paragraph 40, in particular).
In the method of the ‘296 publication, the frequency of the clonotype in the antigen stimulated and expanded T cells is compared to the frequency in T cells prior to antigen stimulation to determined that the clonotype has been expanded in the first population, but not the second population., as recited in the comparing and determining steps of the instant claims. Thus, the method determines that the antigen used is capable of expanding the particular clonotype detected, and it is therefore a method of “functionally evaluating a candidate antigen for the ability to induce a T cell response”.  For example, see paragraph 124 of the ‘296 publication, wherein it is taught that the clonotypes were increased in the sample contacted and expanded with the antigen, wherein an identical T cell population that lacked the peptide, none of the clonotype was identified.  In this instance, the identification of the clonotype is a measure of expansion of the clonotype in the T cells cultured with the peptide, and it is also a determination that the antigen is capable of inducing a T cell response.  
The teachings of the ‘296 publication thus meet all of the limitations of the claimed method of “functionally evaluating a candidate antigen for ability to induce a T cell response”.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 9-11, 17-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0275296, in view of Klinger et al., 2013, WO2016/146618, and Vonderheide et al., 2013.
The teachings of the ‘296 publication are described above.  
The reference differs from the claimed invention in that it does not explicitly teach determining and administering a vaccine incorporating the antigen, or determining whether a vaccine immunotherapy will inhibit a tumor.  
Similar to the ‘296 publication, Klinger teaches an assay to identify antigen specific T cells comprising a combination of an immune assay and CDR3 sequencing/clonotype analysis  (see abstract, in particular). Klinger teaches that immune assays for T cells include proliferation assays in response to an antigen, and that combining said assays with CDR3 sequencing to identify unique clonotypes enables enhanced understanding of T cell mediated immune responses at the clonal level (see page 1, in particular).  Klinger teaches that the sequence and immune assays represent a powerful high resolution approach for characterization of an immune response, and that the assays are applicable to many fields of medicine (see page 8, in particular).  Klinger teach that the method may inform strategies for improved vaccine and immunotherapy protocols, and that the sequencing method could ultimately be the basis for diagnostic, prognostic and disease monitoring tools for immune mediated disorders (see page 8, in particular). 
WO2016/146618 teaches determining TCR variable region sequences to identify antigen specific TCR/clonotype analysis, and further teaches the usefulness of identifying epitope recognized by the TCR. WO2016/146618  teaches that said epitopes can be used to develop vaccines formulations for inducing antigen specific T cell immunity in patients (See abstract and pages 10-11, in particular). 
Vonderheide teaches that parallel sequencing of patient tumor samples to review mutations specific for individual tumors holds promise as a long-awaited gold mine for the discovery of cancer vaccine targets that can overcome the issue of tolerance.  Vonderheide teaches that doing so can be used to design personalized vaccines on the basis of mutations in the individuals tumor proteins.  Vonderheide teaches that next generation cancer vaccines may require coupling to strategies to abrogate immune suppression, and that one attractive approach is to combine a patient specific mutated peptide with anti-PD-1 antibody (see page 1099, in particular).  Vonderheide also teaches that studies evaluating potential tumor mutations evaluate whether they are capable of triggering T cell immunity and anti-tumor T cell responses, and that only some mutations are ultimately immunogenic (see page s1089-1099).  For example, Vonderheide teaches that not every subject has a TCR repertoire that recognizes a particular peptide (see page 1099, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Klinger, WO 2016/146618, and Vonderheide regarding selecting, prognosing, and administering vaccine immunotherapy to the method of the ‘296 publication.  The ordinary artisan would be motivated to evaluate potential candidate vaccine antigens for use in a patient to quantify their immunogenicity and understand individual patient clonotypic T cell immune responses to provide prognostic and disease monitoring tools as specifically taught by Klinger and WO2016/146618.  Additionally, the ordinary artisans would also be motivated to identify epitopes, as taught by WO2016/146618, in order to develop vaccine formulations (i.e. immunotherapies) that are functional as a tumor antigen to induce specific immunity, and thus be effective for treatment of the tumors, in the patients.   Furthermore, one of ordinary skill in the art at the time the invention was made would have been motivated evaluate mutated tumor antigen neoantigens in particular,  in order to create an optimal neoantigen mutated patient specific vaccine that is able to trigger a productive T cell response.  For example, the ordinary artisan would be motivated to employ the immune and clonotypic assay made obvious by ‘296 publication, Klinger and  WO2016/146618 in order to quantify the ability of a candidate mutated tumor vaccine to induce T cell responses and ensure that the subject has a TCR repertoire that recognizes the vaccine antigen, as taught by Vonderheide.  Furthermore, the ordinary artisan would be motivated to include anti-PD-1 in the neoantigen vaccine immunotherapy, since Vonderheide teaches that one attractive approach is to combine a patient specific mutated peptide with anti-PD-1 antibody (see page 1099, in particular).  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644